Citation Nr: 1235831	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right lower extremity neurological disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Cleveland, Ohio, Regional Office (RO).  The Veteran presently resides in the State of New York and the New York RO properly has jurisdiction over the appeal.  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In light of the grant of the respective service connection claims, and the statement of the Veteran and VA examination at the November 2006 VA psychiatric examination, the Board finds a claim seeking entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU) to be reasonably raised by the record.  However, the matter has not been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, and the Board does not have jurisdiction over the claim.  Thus, the Board must refer the Veteran's claim seeking a TDIU to the AOJ for initial development and adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, tendinopathy of the right shoulder, status post arthroscopic surgery, had its onset in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, lumbar spine degenerative disc syndrome had its onset in service.  

3.  Resolving all reasonable doubt in the Veteran's favor, right lower extremity neuropathy had its onset in service.  

4.  Resolving all reasonable doubt in the Veteran's favor, the competent evidence of record indicates that a dysthymic disorder is caused by lumbar spine degenerative disc syndrome.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for tendinopathy of the right shoulder, status post arthroscopic surgery.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  Service connection is warranted for lumbar spine degenerative disc syndrome.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  Service connection is warranted for right lower extremity neuropathy.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  A dysthymic disorder is proximately due to or the result of service-connected lumbar spine degenerative disc syndrome.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the service connection claims and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  

The Veteran presently seeks service connection for a low back disability, including right lower extremity manifestations, a right shoulder disability, and an acquired psychiatric disorder.  Specifically, the Veteran maintains that he sustained low back and right shoulder traumas in service and has experienced relevant symptomatology continuously since separation.  The Veteran also states that his current psychiatric symptoms had their onset in service and/or are related to his low back condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Since the present claims were filed in July 2006 and pending prior to the date the aforementioned amendment, which is not liberalizing, became effective (i.e., October 10, 2006), the Board will consider the claim under the former criteria.  See 71 Fed. Reg. 52744-01 (Sept. 7, 2006).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Foundationally, the evidence of record reflects current tendinopathy of the (1) right shoulder, status post arthroscopic surgery, (2) intervertebral disc syndrome, (3) right lower extremity neuropathy, and (4) dysthymic disorder diagnoses.  See VA Examination Reports, Nov. 14, 2006.  Thus, the analysis to follow will center on whether the respective disabilities are related to military service or are of service origin.


Right shoulder, low back and right lower extremity claims 

The Veteran's August 1978 enlistment examination is negative for any upper extremity, lower extremity, spine/musculoskeletal, or neurologic abnormalities and no separation examination is of record.  Service treatment records dated in June 1981 document the Veteran's low back and leg related treatments, following a motorcycle accident.  A July 1981 service treatment record reflects his follow-up treatment related to this accident, with a subsequent September 1982 record showing a diagnosis of acute lumbar spine paravertebral muscle spasm.  Further, September 1982 and October 1982 document the Veteran's treatment for right shoulder symptoms following a fall and a diagnosis of right shoulder strain.  

During a November 2006 VA examination, the Veteran reported right shoulder, low back and right lower extremity symptomatology, including in service, and continuously since separation.  The examination report also extensively details the medical history of the conditions and confirms current diagnoses associated with the claimed conditions.  Given the absence of any medical evidence relating the diagnosed conditions to military service or any event therein, the examiner opined that the respectively diagnosed conditions were not related to military service, although acknowledging additional VA treatment records not available for review may contain evidence of such a nexus.  

In an April 2008 statement, private physician L. Maramara, M.D., indicated treating the Veteran's for low back and related conditions since 1992, including an emergency treatment in March 2005.  Dr. Maramara also detailed the course of treatment used for the low back condition, confirmed that right lower extremity radiculopathy was present, and reported reviewing the Veteran's service treatment records.  Ultimately, relying on the foregoing and relevant examination findings, Dr. Maramara opined that the Veteran's current low back manifestations are more likely than not related to military service, specifically citing the June 1981 motorcycle accident.  

The statement of private physician E. Meier, M.D., dated in June 2008, detailed the Veteran's account of low back and lower extremity symptomatology, and in- and post-service treatment of the conditions.  Addressing the absence of in-service records documenting right lower extremity symptoms, Dr. Meier stated that such does not supply conclusive evidence that there was some compromise of the disk, which progressed into the current condition.  Finally, relying on the Veteran's account and medical evidence, Dr. Meier opined that it was possible that the Veteran's in-service motorcycle accident resulted in his current low back and right lower extremity diagnoses.  

      Merits

The Veteran provides a competent and credible account of right shoulder, low back, and right lower extremity symptomatology, including trauma, in-service symptoms, and continuous symptoms since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account in this regard has been generally consistent, including as relayed solely obtaining medical care.  The medical evidence of record, as well as the competent, credible and independent account of his spouse, tends to corroborate the Veteran's account as to these matters.  See Board Hearing Trans., Aug. 15, 2012, pp. 3-4, 9-10.  What is more, the Board finds the Veteran's demeanor at his August 2012 hearing, including the candor of his responses and the forthcoming nature of his testimony, to provide highly probative evidence as to his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  In this regard, these factors together make the Veteran's statements competent, credible and highly probative.  See Buchanan, supra. ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  

Additionally, to the extent the November 2006 VA examination opinion purports to address the service connection claims for right shoulder, low back and right lower extremity service connection, the Board finds the opinions inadequate.  The examiner did not address the Veteran's competent, credible and highly probative account of right shoulder, low back, and right lower extremity symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan.  Stated differently, the reasoning of the November 2006 examination opinion relied largely, if not entirely, on the absence of corroborating medical evidence, without considering or addressing competent evidence of continuity of symptomatology.  Id.; see also Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Additionally, the examiner acknowledged that all relevant medical evidence was not available at the time the opinion was rendered.  Given, the foregoing, the Board finds the November 2006 VA examination opinions to at best be based on an incomplete factual analysis, making the opinions inadequate, and of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

	Right shoulder 

Although no adequate medical opinion related to the right shoulder condition is of record, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the claim.  See Dalton and Savage.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.  

As such, the Board notes that the competent evidence of record confirms the Veteran was treated for right shoulder symptoms after an in-service trauma.  Further, he has a current diagnosis of tendinopathy of the right shoulder, status post arthroscopic surgery, and provides a competent, credible and highly probative account of continuity of symptomatology, for the reasons detailed above.  See Davidson, 581 F.3dd at 1316.  In sum, the lay evidence of record, including the Veteran's multiple statement and those of his spouse, is credible and supported by the later diagnosis.  See Barr.  Thus, the Board finds that service connection is warranted for tendinopathy of the right shoulder, status post arthroscopic surgery, and the claim is granted.   

	Low back and right lower extremity disabilities 

With respect to the low back and right lower extremity claims, the only probative medical opinions of record tend to support the Veteran's claims.  The April 2008 statement of private physician L. Maramara, M.D., and the June 2008 statement of private physician E. Meier, M.D., both reflect at least arguable medical opinions relating the Veteran respectively diagnosed low back and right lower extremity conditions to military service.  Upon review, the Board finds the opinions evince (I) reliance on relevant medical expertise, (II) a detailed consideration and analysis of the Veteran's competent and credible account of symptomatology, and (III) relevant medical evidence and examination findings to support the respective medical statements.  See Nieves-Rodriguez, supra.  Further, the opinions are generally consistent with the other evidence of record, adding to the probative value and persuasive nature of the respective statements.  What is more, although the courts have rejected the treating physician rule, the probative value of the April 2008 medical opinion of Dr. Maramara is further enhanced when considered with the physician's knowledge and experience treating the claimed conditions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Accordingly, the Board finds the April 2008 opinion of Dr. Maramara and the June 2008 opinion of Dr. Meier to provide highly probative evidence in favor of the low back and right lower extremity claims. 

In sum, the evidence of record confirms the Veteran's current lumbar spine degenerative disc syndrome and right lower extremity neuropathy diagnoses, and he provides a competent and credible account of symptomatology, including in-service onset and continuity since separation, which is generally consistent with the medical evidence of record.  Further, the only probative medical opinions of record, at the least, raise a reasonable doubt as to there being a relationship between the currently diagnosed low back and right lower extremity conditions and military service.  38 U.S.C.A. § 517(b); 38 C.F.R. § 3.102.  In view of this finding, the Board concludes that service connection for lumbar spine degenerative disc syndrome and right lower extremity neuropathy, respectively, is warranted and the claims are granted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Acquired psychiatric disorder claim

The Veteran's August 1978 enlistment examination is negative of any noted psychiatric abnormality.  Service treatment record document his multiple psychiatric treatments and symptoms, including a May 1980 physical profile report documenting a diagnosis of adjustment reaction of early adulthood manifested by mild depression; however, no separation examination is of record.  

During a November 2006 VA examination, the Veteran reported his physical and psychiatric symptomatology, in- and post-service.  Then, the examiner detailed his psychiatric treatment history, acknowledging the absence of post-service treatment or care.  Based on the foregoing and current examination findings, the examiner diagnosed dysthymic disorder, stated that the condition was not related to military service, and explicitly opined the condition was directly related to the Veteran's low back symptomatology.  

In the present circumstance, the analysis may be stated briefly.  Based on the above determinations, service is in effect for a low back disability and the evidence of record confirms the Veteran's diagnosis of dysthymic disorder.  The Veteran provides a competent and credible account of low back and psychiatric symptomatology.  See Jandreau and Buchanan.  Additionally, the only competent medical opinion of record is highly probative as to the determinative matter at hand, as it is based the examiner's relevant medical expertise, consideration and analysis of the Veteran's competent account of symptomatology, and the relevant medical evidence of record, and explicitly relates the currently diagnosed acquired psychiatric disorder to the now service-connected low back disability.  See Nieves-Rodriguez.  Accordingly, the criteria to establish service connection for a dysthymic disorder have been established and service connection is warranted.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for tendinopathy of the right shoulder, status post arthroscopic surgery, is granted.  

Service connection for lumbar spine degenerative disc syndrome is granted.  

Service connection for right lower extremity neuropathy is granted.  

Service connection for a dysthymic disorder is granted.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


